Broyles, C. J.
1. “Testimony as to offenses or acts other than the particular larceny charged in the accusation was admissible as tending to connect the accused with the larceny charged, or to show his course of conduct, or motive, intent, or bad faith, or a common scheme or plan of related offenses.” Goldberg v. State, 20 Ga. App. 162 (2) (92 S. E. 957); Lee v. State, 8 Ga. App. 413 (3) (69 S. E. 310); McDuffie v. State, 17 Ga. App. 342 (5) (86 S. E. 821), and cit.; McCrory v. State, 11 Ga. App. 787 (5) (76 S. E. 163), and cit. Under the above-stated ruling and the facts of the instant case the trial judge did not err in admitting the evidence objected to by the accused.
2. Those assignments of error in the petition for certiorari which are not dealt with above are expressly abandoned in the brief of counsel for the plaintiff in error. The overruling of the certiorari was not error.

Judgment affirmed.


Lulce and Bloodieorth, JJ., concur.

Louis H. Foster, for plaintiff in error.
John 8. McClelland, solicitor, John A. Boylcin, solicitor-general, J. W. LeCraw, contra.